Citation Nr: 0700929	
Decision Date: 01/11/07    Archive Date: 01/24/07

DOCKET NO.  01-10 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1. What evaluation is warranted for hemorrhoids, from June 
24, 2001?

2. What evaluation is warranted for mitral valve prolapse, 
from June 24, 2001?

3.  Entitlement to a 10 percent disability rating for 
multiple noncompensable service connected disabilities under 
38 C.F.R. § 3.324 (2006).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The veteran served on active duty from June 1996 to June 
2001, as well as a period during 2003, 
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 decision of the Winston-
Salem, North Carolina, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which granted service connection 
for hemorrhoids and mitral valve prolapse, and 
assigned separate noncompensable ratings effective from June 
24, 2001.
 
This matter was last before the Board in January 2004, when 
it was remanded for further evidentiary development.
 
Because the claims on appeal involve requests for higher 
initial evaluations following grant of service connection, 
the Board has characterized the claims in light of the 
distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (distinguishing initial rating claims from claims for 
increased ratings for already service-connected disability).
 
The service representative argued in his October 2006 brief, 
in essence, that the veteran requested a Board hearing, but 
he was not afforded the requested hearing. The file contains 
a VA-9 Appeal to the Board dated in November 2001 requesting 
a Board hearing at the RO; a December 2001 request from the 
veteran changing his request to a Board hearing in 
Washington, DC; a June 2002 request from the veteran changing 
his request to a hearing before a hearing officer at the RO; 
an August 2002 request from the veteran to reschedule his 
hearing; and, finally a December 2002 request from the 
veteran to cancel his hearing request and prepare his appeal 
to go forward to the Board.  As such the hearing request was 
withdrawn. 
 
In October 2006, the veteran submitted an additional 
statement directly to the Board in which he argues that the 
evidence regarding his hemorrhoids is incorrect. He stated 
that his treating clinician at VA wanted him to have surgery, 
prior to his being "recalled into military (service)." He 
also stated he would send more information when he saw the 
doctor the next time he had hemorrhoids.  The appellant has 
not submitted any additional pertinent medical evidence that 
was not previously available, and the argument presented 
essentially restates that which was previously argued.  
Hence, additional development is not in order.
 
 
FINDINGS OF FACT
 
1. Since June 24, 2001, the veteran's hemorrhoids have not 
been characterized as large or thrombotic, irreducible, with 
excessive redundant tissue, evidencing frequent recurrences.
 
2. Since June 24, 2001, the veteran's mitral valve prolapse 
has not been objectively manifested by dizziness, fatigue, 
angina, or syncope; or by the need for continuous medication.  
 
3. Since the veteran is in receipt of a compensable 10 
percent rating for his service-connected left shoulder 
disorder effective from June 24, 2001, he cannot receive 
additional compensation under the provisions of 38 C.F.R. § 
3.324 as a matter of law.
 

CONCLUSIONS OF LAW
 
1. The criteria for a compensable evaluation for hemorrhoids 
have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 4.1-4.3, 4.10, 4.114, 
Diagnostic Code 7336 (2006). 
 
2. The criteria for entitlement to a compensable evaluation 
for mitral valve prolapse have not been met. 38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107; 38 C.F.R. §§ 4.7, 4.71(a), 
Diagnostic Codes 7099, 7000 (2006).
 
3. In light of the compensable rating assigned a service 
connected left shoulder disorder, a compensable evaluation 
pursuant to the provisions of 38 C.F.R. § 3.324 is precluded 
as a matter of law.   38 C.F.R. § 3.324 (2006); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
includes obtaining all relevant evidence adequately 
identified in the record, and in some cases, affording VA 
examinations.  38 U.S.C.A. § 5103A. 
 
In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in March 2004 
correspondence fulfills the provisions of 38 U.S.C.A. § 
5103(a) save for a failure to provide notice of the type of 
evidence necessary to establish an effective date for the 
disabilities on appeal.  Thereafter, the claims were 
readjudicated in the March 2006 supplemental statement of the 
case.  The failure to provide notice of the type of evidence 
necessary to establish an effective date for the disabilities 
on appeal is harmless because the preponderance of the 
evidence is against the appellant's claims, and any questions 
as to the appropriate effective date to be assigned are 
moot.   
 
The Board acknowledges that under 38 U.S.C.A. § 5103(a), 
notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, any error was cured 
by providing notice and readjudicating the claims.  The 
veteran has been afforded a meaningful opportunity to 
participate in the adjudication of his claims, to include the 
opportunity to present pertinent evidence.  Thus any error in 
the timing was harmless, the appellant was not prejudiced, 
and the Board may proceed to decide this appeal.  Simply put, 
there is no evidence of any VA error in notifying the 
appellant that reasonably affects the fairness of this 
adjudication.  ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).
 
Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development, and there is no 
pertinent evidence which is not currently part of the claims 
file.  Hence, VA has fulfilled its duty to assist the 
appellant in the prosecution of his claims. 
 
Background
 
The veteran was seen for a VA examination in April 2001.  He 
reported suffering from hemorrhoids since 1998, and having 
recurrent bright blood per rectum with no significant history 
of any bowel changes.  He reported undergoing an anoscopy in 
February 2001 which revealed a fissure and internal 
hemorrhoids.  The hemorrhoids were banded but he reported 
still having a little intermittent bleeding, with no 
associated pain. 
 
At the examination the veteran refused a rectal examination 
of the perirectal area. However the examiner noted some very 
small ring of external hemorrhoids.  They were not 
thrombosed.  There was a slight fissure at approximately six 
o'clock.  The veteran's hematocrit and hemoglobin levels were 
within normal limits.
 
Examination of the veteran's heart demonstrated first and 
second heart sounds. There was a grade I regurgitating murmur 
heard at the lower left sternal edge with slight radiation 
toward the apex. There was no sustained apex movement, and no 
diastolic murmurs or gallop. A second echocardiogram revealed 
normal right and left ventricular size and wall thickness.  
There was a diffuse mild mitral valve thickness with 
minimal/mild mitral valve prolapse. High mitral valve flow 
indicated good cardiac output. The diagnoses were 
hemorrhoids; and, mitral valve prolapse with an estimated 
METS level of greater than 10.
 
The veteran was seen for a VA examination in September 2002.  
He reported that during his final in service physical 
examination the examiner heard a slight murmur and he was 
told that he had mitral valve prolapse. He noted that he was 
not aware of any symptoms or feelings that might be related 
to this; and, he took no medications. Since that time he has 
had further tests and no unfavorable reports were rendered. 
He noted that, "they told me to watch out for chest pain, 
fatigue, and dizziness and since then, I have been getting 
all of them." Physical examination revealed that the 
veteran's chest was normal in diameter and outline. The apex 
heart beat was in the mid clavicular line. There was a soft 
aortic systolic murmur and no thrills.  The S1 and S2 sounds 
were clearly audible at appropriate locations over the heart 
outline. Diagnostic testing revealed a METS level of 15.  An 
exercise stress test revealed findings that were within 
normal limits.  A rectal examination was not performed.  The 
diagnosis was minimal to mild mitral valve prolapse, with 
trace of mitral regurgitation.  This was considered 
physiologic and to be of no pathologic significance.  The 
diagnoses were hemorrhoids, and mitral valve prolapse with an 
estimated METs level of greater than 10.
 
The file contains VAMC treatment records from November 2001 
to January 2004. These reveal non cardiac, atypical chest 
pain; and external, nontender hemorrhoids. The mitral valve 
prolapse continued to be described as minimal to mild. An 
ejection fraction greater than 55 was noted in March 2002.  
While the veteran reported in December 2003 that his 
hemorrhoids were acting up, he declined banding, and the 
disorder was treated conservatively without medication. The 
veteran throughout this period declined rectal examinations. 
 
The veteran was seen for a mobilization examination in March 
2003.  At that time he completed a medical history report and 
noted a history of hemorrhoidal surgery, and being told that 
additional surgery was recommended.  He also described a 
history of mitral valve prolapse with regurgitation which the 
appellant believed was associated with daily chest pain.  No 
physical examination findings are noted save for an 
echocardiograph which showed an ejection fraction of 
approximately 60 percent.  
 
Analysis
 
As service connection has already been established, it is the 
level of disability that is of concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Still, each disability must be viewed 
in relation to its history, so examination reports and 
treatment records dating back at least to the date of the 
claim are considered.  38 C.F.R. § 
4.1. The history of disability is even more important where, 
as here, the veteran disagrees with the initial evaluations 
assigned upon the grant of service connection.  In such a 
case, separate ratings can be assigned for separate periods 
of time, based on the levels of disability manifested during 
each separate period of time, from the effective date of 
service connection. Fenderson.
 
Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which allows for 
ratings based on the average impairment of earning capacity 
resulting from a service-connected disability.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.
 
	Mitral Valve Prolapse
 
The veteran's service-connected mitral valve prolapse 
disability has been rated as analogous to the criteria for 
valvular heart disease found at 38 C.F.R. § 4.104, Diagnostic 
Code 7000. See 38 C.F.R. § 4.20 (When an unlisted condition 
is encountered, it will be permissible to rate under a 
closely related disease or injury in which not only the 
functions affected, but also the anatomical localization and 
symptomatology are closely analogous.).
 
Valvular heart disease is rated at 10 percent when a workload 
of greater than 7 metabolic equivalents (METs) but not 
greater than 10 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope; or continuous medication is required. 
38 C.F.R. § 4.104.
 
The April 2001 VA examination report reveals that mitral 
valve prolapse was diagnosed. An echocardiogram revealed 
normal right and left ventricular size and wall thickness; a 
diffuse mild mitral valve thickness with minimal/mild mitral 
valve prolapse; and, high mitral valve flow indicating good 
cardiac output. The September 2002 VA examination report 
noted the veteran's chest was normal in diameter and outline. 
The apex heart sound was in the mid clavicular line. There 
was a soft aortic systolic murmur and no thrills; S1 and S2 
were clearly audible at appropriate locations over the heart 
outline. The diagnosis was minimal to mild mitral valve 
prolapse with trace of mitral regurgitation, considered 
physiologic and of no pathologic significance. The April 2001 
VA examination report estimated a METs level of greater than 
10, while the September 2002 VA examination performed 
diagnostic testing which revealed a METS level of 15. 

Thus, the medical evidence reveals no compensable residual 
disability as a result of mitral valve prolapse.  As a 
result, the currently assigned noncompensable rating 
accurately captures the extent and severity of this 
disability. There is no medical evidence of record showing 
that a workload of between 7 and 10 METs results in dyspnea, 
fatigue, angina, dizziness, or syncope; or that continuous 
medication is required to treat the veteran's condition.  In 
fact the records consistently reveal a METS level greater 
than 10.  As such, a compensable disability rating is not 
warranted.
 
	Hemorrhoids.
 
Hemorrhoids have been rated noncompensably disabling for the 
entire appeal period under Diagnostic Code 7336. Under 
Diagnostic Code 7336, mild or moderate internal or external 
hemorrhoids warrant a noncompensable rating. Where external 
or internal hemorrhoids are large or thrombotic, irreducible, 
with excessive redundant tissue evidencing frequent 
recurrences, a 10 percent rating is warranted. 38 C.F.R. § 
4.114, Diagnostic Code 7336 (2006). 
 
The veteran was afforded a VA examination to evaluate his 
hemorrhoids in April 2001, and he was seen on several 
occasions at VA outpatient clinics.  At the April 2001 
examination he refused a rectal examination. However the 
examiner noted some very small ring of non thrombosed 
external hemorrhoids.  A slight fissure was noted at six 
o'clock.  In the VAMC treatment records from November 2001 to 
January 2004, external, nontender hemorrhoids were noted.  
These have been treated conservatively, with no medication 
being prescribed administered. The records also reveal that 
the veteran declined to undergo rectal examinations during 
this period. 
 
Although the veteran was diagnosed with external hemorrhoids, 
there is no medical evidence of record that characterizes 
them as large or thrombotic, irreducible, with excessive 
redundant tissue, evidencing frequent recurrences.  Comparing 
these manifestations with the criteria of the rating 
schedule, the criteria for a schedular 10 percent rating 
under Diagnostic Code 7336 are not more nearly approximated. 
The claim for a compensable schedular disability rating for 
hemorrhoids is therefore denied. 
 
As the preponderance of the evidence is against entitlement 
to an increased (compensable) evaluation for either 
hemorrhoids, or for mitral valve prolapse, the benefit of the 
doubt doctrine is not for application. See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).
 
Entitlement to a compensable rating pursuant to 38 C.F.R. § 
3.324
 
The veteran has been granted service connection and assigned 
a 10-percent disability rating for his left shoulder disorder 
from June 24, 2001, the date following discharge from service 
(i.e., for the entire appeal period at issue). See 38 C.F.R. 
§ 3.400 (2006). Consequently, as a compensable rating under 
38 C.F.R. § 3.324 requires that the appellant not be in 
receipt of a compensable rating for any service connected 
disorder, the claim must be denied as a matter of law. 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).
 




ORDER
 
Since June 24, 2001, entitlement to an increased 
(compensable) evaluation for hemorrhoids is denied.
 
Since June 24, 2001, entitlement to an increased 
(compensable) evaluation for mitral valve prolapse is denied.
 
The claim of entitlement to a 10 percent disability rating 
based on multiple noncompensable service-connected 
disabilities under 38 C.F.R. § 3.324 is denied.
 

____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


